DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 6-8 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on December 3, 2020.
Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:
in claim 3, line 7, the recitation “wherein the sealing body is mounted to be rotatable around an axis” should be deleted because this limitations is claimed previously in claim 1, line 7, and is therefore redundant.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US3252684 (“Ksieski”) in view of US5535784 (“Saville”).
Regarding claim 1, Ksieski discloses (see figs. 1 and 2) a sealing system for a valve for the interruption of a fluid flow along a fluid flow path passing through the valve, the sealing system comprising:
an inlet adapter (3);
a valve body (2) connected to the inlet adapter (see assembly of fig. 1);
a seal (9) arranged between the inlet adapter and the valve body with a seal opening (opening defined through seat 30) through the seal for the fluid flowing when the valve is open; and
a sealing body (7) mounted within the valve body to be rotatable around an axis (rotational axis of valve stem 11) running substantially perpendicular to the fluid flow path (flow path extending from inlet adapter 3 to outlet adapter 4 via ball opening 8), the sealing body comprising a ball segment-shaped sealing surface element (10) and bearing elements (5 and 6) arranged at the side(s) (top and bottom sides, relative to the orientation of fig. 1) of the ball segment-shaped sealing surface element; and
a plurality of spring elements (thirty-two springs 32, which are disposed in circularly disposed recesses 31; see col. 3, lines 66-72) arranged within the inlet adapter (see detail in fig. 2), and the seal and the ball segment-shaped sealing surface 
wherein the sealing body is positionable by a rotary movement (via valve stem 10) in an open and a closed valve position (see col. 2, lines 22-29), and wherein the ball segment-shaped sealing surface element is designed that the ball segment-shaped sealing surface element completely closes the seal opening in the closed valve position (see position illustrated in fig. 3).
Ksieski does not disclose the sealing body, after rotation into the open valve position, having no point of contact with the seal.
However, Saville teaches (see figs. 6 and 7) a sealing body (74), which is a hinged flapper having a ball segment-shaped sealing surface element (78), wherein the ball segment-shaped sealing surface element of the sealing body completely closes a seal opening (opening defined through sealing ring 88, see detail of fig. 6B) of a seal (88) in a closed valve position (see position illustrated in figs. 6 and 6B) and after rotation of the sealing body into the open valve position where there is no point of contact with the seal (see fig. 7 and col. 9, lines 53-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ksieski to configure the sealing body to be a hinged flapper having a ball segment-shaped sealing surface element, which has no point of contact with the seal, after rotation of the sealing body into the open position, as taught by Saville, so as to cause less wear on the seal, thereby elongating the lifetime of the seal and sealing system.

Regarding claim 3, the combination of Ksieski and Saville discloses the sealing body (Ksieski, 7, as modified by Saville, 74) is mounted to be rotatable around an axis (Ksieski, rotational axis of valve stem 11), wherein the axis extends through the bearing elements (Ksieski, 5 and 6) and the bearing elements are laterally arranged (Ksieski, bearing elements 5 & 6 are arranged radially about shafts 11 and bearing 16) within the valve body (Ksieski, 2).
Regarding claim 9, Ksieski discloses the seal (9) is designed as a sealing lip (see portion 28, which extends radially inwardly as a sealing lip).
Regarding claim 10, the combination of Ksieski and Saville discloses the sealing body (Ksieski, 7, as modified by Saville, 74, above) encloses an angle which is larger than 90° between the open (Saville, see open position of fig. 7) and closed valve position (Saville, see closed position of fig. 6).
Regarding claim 12, Ksieski discloses the inlet adapter (3) defines a plurality of spaced receiving holes (31), each of which receives a spring element (32).
Response to Arguments
With respect to the prior claim objections, Applicant’s amendments overcome some of the prior claim objections; however, the objection to claim 3 remains outstanding.  Both claims 1, line 7, and claim 3, line 2, recite the limitation “an axis”.  It appears that these recitations refer to the same axis, and therefore, are redundant.
With regards to Applicant’s arguments considering the new claim limitations added to claim 1, Applicant alleges that neither Ksieski nor Saville disclose “a plurality of spring elements arranged within the inlet adapter”; however, the examiner respectfully disagrees.  Ksieski discloses a plurality of spring elements (thirty-two springs 32, each spring disposed in a respective one of thirty-two circularly disposed recesses 31; see col. 3, lines 66-72) arranged within the inlet adapter (see detail in fig. 2).  Therefore, the prior art rejection over Ksieski in view of Saville is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753